Opinion by
Lawrence, J.
At the trial counsel for petitioner requested permission of the court to submit the petition “without prejudice so that the petitioner might refile this petition for remission after final judgment or adjudication by the Court in compliance with Rule Twenty-five of the rules of the Customs Court.” The petition was therefore dismissed without prejudice to the right of the importer to file another petition “at any time after final appraisement, but within 60 days after liquidation,” as provided in rule 25, Rules of the United States Customs Court.